Per Curiam.
The court in its discretion consolidated the five cases for trial. In this no prejudicial error appears. “A discretionary order consolidating actions for trial will not be disturbed on appeal in the absence of a showing of injury or prejudice to the appealing party.” 4 Strong: N. C. Index, Trial, s. 8, p. 294. The trial court properly denied defendant’s motion for nonsuit, and defendant’s exceptions to the admission of evidence are not sustained. Considered contextually the charge is adequate. A new trial will not be awarded for mere technical error when it appears that the jury could not have been misled thereby.
No error.